                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK McCRAY,                                  : CIVIL ACTION
    Petitioner,                                  :
                                                 :
   v.                                            :             NO. 20-cv-360
                                                 :
SUPERINTENDENT TICE, et al.,                     :
         Respondents.                            :


                                            ORDER

        AND NOW, this 5th day of November, 2020, upon careful and independent

consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and

after review of the Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski, IT IS ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is DENIED

                   without an evidentiary hearing.

               3. There is no basis for the issuance of a certificate of appealability.



                                                      BY THE COURT:


                                                       s/J. Curtis Joyner_______
                                                      J. CURTIS JOYNER, J.
